         Entered on Docket March 7, 2019
                                                               Submitted But not Entered.

                                                               _____________________
                                                               Mary Jo Heston
                                                               U.S. Bankruptcy Judge
1                                                              (Dated as of Entered on Docket date above)

2    A response was filed on 03/04/19; the motion will be heard on 03/12/19.

3

4

5

6_________________________________________________________________

7

8

9

10                                                                                   Judge Mary Jo Heston
                                                                                                Chapter 13
11                                                                           Hearing Date: March 12, 2019
                                                                                    Hearing Time: 1:00 pm
12                                                                          Hearing Location: Tacoma, WA
                                                                         Response Due Date: March 5, 2019
13
                                 UNITED STATES BANKRUPTCY COURT
14                               WESTERN DISTRICT OF WASHINGTON
15                                                            NO. 16-43646
        In re
16
        JAY LEE RODOCKER,                                     ORDER OF DISMISSAL
17
                                               Debtor.
18
                THIS MATTER having come on for hearing on the State of Washington’s Motion to
19
      Dismiss and the Court having considered the motion and pleadings filed herein; and it appearing
20
      to the Court that the Debtor has failed to respond, although a response was filed by the custodial
21
      parent in support of the motion, and failed to pay post-petition child support as alleged by the
22
      State, and that good cause has been shown; NOW, THEREFORE,
23
                IT IS HEREBY ORDERED that this case is DISMISSED.
24
                                                 ///End of Order///
25

26
       ORDER OF DISMISSAL                                       1                OFFICE OF THE ATTORNEY GENERAL
                                                                                       Bankruptcy & Collections Unit
                                                                                         800 Fifth Avenue, Suite 2000
                                                                                      Seattle, Washington 98104-3188
                                                                                 Phone: (206) 389-2187 – Fax (206) 587-5150
1    Presented by:

2    ROBERT W. FERGUSON
     Attorney General
3

4    /s/ Susan Edison

5    SUSAN EDISON, WSBA No. 18293
     Assistant Attorney General
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      ORDER OF DISMISSAL            2   OFFICE OF THE ATTORNEY GENERAL
                                              Bankruptcy & Collections Unit
                                                800 Fifth Avenue, Suite 2000
                                             Seattle, Washington 98104-3188
                                        Phone: (206) 389-2187 – Fax (206) 587-5150
